833 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Timothy DOYLE, Plaintiff-Appellant,v.John T. CORRIGAN, Cuyahoga County Prosecutor;  Gerald E.Fuerst, Clerk of Courts, Defendants-Appellees.
No. 87-3586.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1987.

Before MERRITT, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
This pro se plaintiff appeals an order of the district court which dismissed his complaint filed pursuant to 5 U.S.C. Sec. 552, the Freedom of Information Act.  He now moves for leave to proceed in forma pauperis on appeal and for the appointment of counsel.  Upon review of the record and the briefs submitted by the parties, the panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff's motion for leave to proceed in forma pauperis on appeal is granted.  For the reasons stated in the district court's memorandum of opinion and order, the motion for appointment of counsel is hereby denied and the final order entered May 29, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.